                   BEFORE THE UNITED STATES JUDICIAL PANEL

                            ON MULTIDISTRICT LITIGATION

 IN RE: CROP INPUTS ANTITRUST LITIGATION                                        MDL No. 2993



                                    PROOF OF SERVICE

        In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial
Panel on Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of
Appearance of David Lender for BASF Corporation and attachments were served on all parties
in the following case electronically via ECF, or as indicated below, on this 11th day of March,
2021.



 VIA CM/ECF                                      VIA CM/ECF
 W. Joseph Bruckner                              Eric J. Mahr
 LOCKRIDGE GRINDAL NAUEN P.L.L.P.                FRESHFIELDS BRUCKHAUS DERINGER
 100 Washington Ave. South, Suite 2200           US LLP
 Minneapolis, MN 55401                           700 13th St. NW, 10th Floor
 wjbruckner@locklaw.com                          Washington, D.C. 20005
                                                 Eric.mahr@freshfields.com
 Counsel for Charles Lex
                                                 Counsel for Cargill, Inc.
 VIA CM/ECF                                      VIA CM/ECF
 Karin E. Garvey                                 Jason A. Leckerman
 LABATON SUCHAROW LLP                            BALLARD SPAHR LLP
 140 Broadway                                    1735 Market St., 51st Floor
 New York, NY 10005                              Philadelphia, PA 19103
 kgarvey@labaton.com                             leckermanJ@ballardspahr.com

 Counsel for Plaintiff Jones Planting Co. III    Counsel for Corteva, Inc. and Hi-Bred
                                                 International, Inc.

 VIA CM/ECF                                      VIA CM/ECF
 Linda P. Nussbaum                               F. Matthew Ralph
 NUSSBAUM LAW GROUP, P.C.                        DORSEY & WHITNEY LLP
 1211 Avenue of the Americas, 40th Floor         50 South Sixth Street Suite 1500
 New York, NY 10036                              Minneapolis, MN 55402-1498
 lnussbaum@nussbaumpc.com                        ralph.matthew@dorsey.com

 Counsel for John C. Swanson                     Counsel for Growmark, Inc.; Growmark FS,
                                                 LLC
VIA CM/ECF                                      VIA CM/ECF
Derek Y. Brandt                                 G. Patrick Watson
MCCUNE WRIGHT AREVALO, LLP                      1201 West Peachtree Street
231 North Main Street, Suite 20                 Suite 1400
Edwardsville, Illinois 62025                    Atlanta, Georgia 30309
dyb@mccunewright.com                            patrick.watson@bclplaw.com

Counsel for Plaintiff Darren Duncan             Counsel for Defendant Nutrien Ag Solutions,
                                                Inc.

VIA CM/ECF                                      VIA CM/ECF
Daniel E. Gustafson                             Nathan P. Eimer
GUSTAFSON GLUEK PLLC                            EIMER STAHL LLP
Canadian Pacific Plaza                          224 S. Michigan Ave., Suite 1100
120 South Sixth Street, Suite 2600              Chicago, IL 60604
Minneapolis, MN 55402                           neimer@eimerstahl.com
dgustafson@gustafsongluek.com
                                                Counsel for Defendant WinField Solutions,
Counsel for Plaintiffs Dan Flaten, Randi        LLC
Handwerk, Leon Pfaff and Eagle Lake Farms
Partnership

VIA CM/ECF                                      VIA CM/ECF
Michael Cashman                                 David M. Cialkowski
HELLMUTH & JOHNSON PLLC                         ZIMMERMAN REED LLP
8050 West 78th Street                           1100 IDS Center, 80 S. 8th St.
Edina, MN 55439                                 Minneapolis, MN 55402
mcashman@hjlawfirm.com                          david.cialkowski@zimmreed.com

Counsel for Plaintiffs Randi Handwerk and       Counsel for Plaintiffs B. Carlson and Brad
Ryan Bros., Inc., and Michael J. Ryan           DeKrey


VIA CM/ECF                                      VIA CM/ECF
John W. “Don” Barrett                           Shylah R. Alfonso
BARRETT LAW GROUP, P.A.                         PERKINS COIE LLP
P.O. Box 927                                    1201 Third Avenue, Suite 4900
404 Court Square North                          Seattle, WA 98101-3099
Lexington, Mississippi 39095-0927               salfonso@perkinscoie.com
dbarrett@barrettlawgroup.com
                                                Counsel for Defendant Simplot AB Retail Sub,
Counsel for Plaintiff Vienna Eqho Farms         Inc.




                                            2
VIA CM/ECF                                     VIA CM/ECF
Craig C. Martin                                Kathy L. Osborn
Matt D. Basil                                  FAEGRE DRINKER
WILLKIE FARR & GALLAGHER LLP                   300 N. Meridian St., Suite 2500
300 North LaSalle                              Indianapolis, IN 46204
Chicago, IL 60654-3406                         Kathy.osborn@faegredrinker.com
cmartin@willkie.com
mbasil@willkie.com                             Counsel for Defendant CHS, Inc.

Counsel for Univar Solutions Inc.

VIA CM/ECF                                     VIA CM/ECF
Michael L. McCluggage                          Laura S. Shores
EIMER STAHL LLP                                ARNOLD & PORTER
224 S. Michigan Ave., Suite 1100               601 Massachusetts Ave, NW
Chicago, IL 60604                              Washington, DC 20001-3743
mmccluggage@eimerstahl.com                     laura.shores@arnoldporter.com

Counsel for Federated Co-Operatives Ltd.       Counsel for Defendants Bayer CropScience,
                                               Inc. and Bayer CropScience, LP

VIA EMAIL                                      VIA EMAIL
Rex A. Sharp                                   MICHAEL J. NESTER
Ruth Anne French-Hodson                        Donovan Rose Nester, P.C.
SHARP LAW, LLP                                 15 North First Street, Suite A
5301 W. 75th Street                            Belleville, IL 62220
Prairie Village, KS 66208                      mnester@drnpc.com
rsharp@midwest-law.com
rafrenchhodson@midwest-law.com                 Counsel for Defendant Syngenta Corporation

Counsel for Plaintiff Melinda Budde

VIA EMAIL                                      VIA EMAIL
Isaac Diel                                     Timothy J. McCaffrey
Greg Bentz                                     EVERSHEDS SUTHERLAND (US) LLP
SHARP LAW, LLP                                 900 N Michigan Avenue, Suite 1000
6900 College Blvd., Suite 285                  Chicago, Illinois 60611
Overland Park, KS 66211                        timmccaffrey@eversheds-sutherland.com
idiel@midwest-law.com
gbentz@midwest-law.com                         Counsel for Tenkoz, Inc.

Counsel for Plaintiff Melinda Budde




                                           3
VIA EMAIL                                          VIA EMAIL
Robert L. King                                     Lee A. Peifer
Stephen M. Tillery                                 James T. McGibbon EVERSHEDS
Jamie Boyer                                        SUTHERLAND (US) LLP
Carol O’Keefe                                      999 Peachtree Street, NE, Suite 2300
KOREIN TILLERY, LLC                                Atlanta, Georgia 30309-3996
505 North 7th Street, Suite 3600                   leepeifer@eversheds-sutherland.com
St. Louis, MO 63101                                jimmcgibbon@eversheds-sutherland.com
stillery@koreintillery.com
jboyer@koreintillery.com                           Counsel for Tenkoz, Inc.
cokeefe@koreintillery.com

Counsel for Plaintiffs Charles Lex and Jason
J. Canjar d/b/a Yedinak Registered Holsteins

VIA EMAIL                                          VIA EMAIL
George A. Zelcs                                    John G. Emerson
John Libra                                         EMERSON FIRM, PLLC
Randall P. Ewing, Jr.                              2500 Wilcrest, Suite 300
Jonathon Byrer                                     Houston, TX 77042
Ryan Z. Cortazar                                   jemerson@emersonfirm.com
KOREIN TILLERY, LLC
205 North Michigan Avenue, Suite 1950              Counsel for Eagle Lake Farms Partnership
Chicago, IL 60601
gzelcs@koreintillery.com
jlibra@koreintillery.com
rewing@koreintillery.com
jbyrer@koreintillery.com
rcortazar@koreintillery.com

Counsel for Plaintiffs Barbara Piper and
Jason J Canjar d/b/a Yedinak Registered
Holsteins
VIA EMAIL                                          VIA EMAIL
Vincent Briganti                                   Jeffrey B. Gittleman
LOWEY DANNENBERG, P.C.                             Chad A. Carder
44 South Broadway, Suite 1100                      BARRACK, RODOS & BACINE
White Plains, NY 10601                             3300 Two Commerce Square
vbriganti@lowey.com                                2001 Market Street
                                                   Philadelphia, PA 19103
Counsel for Consolidated Plaintiffs Piper,         jgittleman@barrack.com
Swanson, Lex, Jones Planting Co. III and           ccarder@barrack.com
Canjar
                                                   Counsel for Eagle Lake Farms Partnership




                                               4
VIA EMAIL                                       VIA EMAIL
Marc Edelson                                    Garrett D. Blanchfield (#209855)
EDELSON LECHTZIN LLP                            Roberta A. Yard (#322295)
3 Terry Drive                                   REINHARDT WENDORF &
Suite 205                                       BLANCHFIELD
Newtown, PA 18940                               332 Minnesota Street, Suite W1050
Medelson@edelson-law.com                        St. Paul, MN 55101
                                                g.blanchfield@rwblawfirm.com
Counsel for Jason J. Canjar d/b/a Yedinak       r.yard@rwblawfirm.com
Registered Holsteins
                                                Counsel for Hapka Farms, Inc. and Amy
                                                Hapka

VIA EMAIL                                       VIA EMAIL
Joseph E. Mariotti, Esquire                     Michael J. Boni
CAPUTO & MARIOTTI, P.C.                         Joshua D. Snyder
730 Main Street                                 BONI, ZACK & SNYDER LLC
Moosic, PA, 18507                               15 St. Asaphs Road
jmariotti@caputomariotti.com                    Bala Cynwyd, PA 19004
                                                mboni@bonizack.com
Counsel for Jason J. Canjar d/b/a Yedinak       jsnyder@bonizack.com
Registered Holsteins
                                                Counsel for Tom Burke Farms

VIA EMAIL                                       VIA EMAIL
Robert J. Gralewski, Jr.                        Patrick Howard, Esq.
Samantha L. Greenberg                           Simon B. Paris, Esq.
KIRBY McINERNEY LLP                             SALTZ, MONGELUZZI, &
600 B Street, Suite 2110                        BENDESKY, P.C.
San Diego, CA 92101                             1650 Market Street, 52nd Floor
bgralewski@kmllp.com
                                                Philadelphia, PA 19103
sgreenberg@kmllp.com
                                                phoward@smbb.com
Counsel for Plaintiff Leon Pfaff                sparis@smbb.com

                                                Counsel for Tom Burke Farms




                                            5
VIA EMAIL                                         VIA EMAIL
Kenneth A. Wexler                                 Roberta D. Liebenberg, PA ID # 31738
Mark R. Miller                                    Gerard A. Dever, PA ID # 85291
Melinda J. Morales                                Jessica D. Khan, PA ID # 208875
WEXLER WALLACE LLP                                FINE, KAPLAN AND BLACK, RPC
55 W. Monroe Street                               One South Broad Street, 23rd Floor
Suite 3300                                        Philadelphia, PA 19107
Chicago, Illinois 60603                           rliebenberg@finekaplan.com
kaw@wexlerwallace.com                             gdever@finekaplan.com
mrm@wexlerwallace.com                             jkhan@finekaplan.com
mjm@wexlerwallace.com
                                                  Counsel for Tom Burke Farms
Counsel for Plaintiff Leon Pfaff

VIA EMAIL                                         VIA EMAIL
Timothy D. Battin                                 Dianne M. Nast
Christopher V. Le                                 NASTLAW LLC
STRAUS & BOIES, LLP                               1101 Market Street, Suite 2801
4041 University Drive                             Philadelphia, Pennsylvania 19107
Suite 500                                         dnast@nastlaw.com
Fairfax, VA 22030
tbattin@straus-boies.com                          Counsel for Tom Burke Farms
cle@straus-boies.com

Counsel for Plaintiff Leon Pfaff

VIA EMAIL                                         VIA EMAIL
Drew R. Ball                                      Karl L. Cambronne
Steve McCann                                      Bryan L. Bleichner
BALL & McCANN, P.C.                               Jeffrey D. Bores
161 North Clark Street, Suite 1600                Christopher P. Renz
Chicago, Illinois 60601                           CHESTNUT CAMBRONNE PA
Drew@BallMcCannLaw.com
                                                  100 Washington Avenue South
Steve@BallMcCannLaw.com
                                                  Suite 1700
Counsel for Plaintiff Ryan Bros., Inc., and       Minneapolis, MN 55401
Michael J. Ryan                                   kcambronne@chestnutcambronne.com
                                                  bbleichner@chestnutcambronne.com
                                                  jbores@chestnutcambronne.com
                                                  crenz@chestnutcambronne.com

                                                  Counsel for Tyler Schultz




                                              6
Dated: March 11, 2021       By: /s/ David Lender
                                   David Lender
                                   WEIL, GOSHAL & MANGES LLP
                                   767 Fifth Avenue
                                   New York, NY 10153
                                   Tel: (212) 833-3012
                                   Email: david.lender@weil.com

                                 Counsel for BASF Corporation




                        7
